Citation Nr: 1102146	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-18 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to apportionment of the Veteran's disability 
compensation benefits on behalf of his minor child.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1986 to February 
1995.  The appellant is the Veteran's former spouse.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2008 administrative decision by the VA Regional Office 
(RO) in Columbia, South Carolina which proposed to end the 
existing apportionment of the Veteran's VA benefits for his minor 
child.  This proposal was implemented in an August 2008 
administrative decision.

The appellant failed to appear for a RO (Travel Board) hearing 
scheduled in September 2010.  This hearing request this therefore 
deemed to have been withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The Veteran and the appellant are the parents of one minor 
child, K. N., born in October 2002.

2.  The parties separated in approximately June 2006 and were 
divorced in February 2009.

3.  The Veteran has not resided with the minor child during the 
course of the appellate period.

4.  The evidence of record establishes that the Veteran has 
provided child support for the minor child and does not establish 
that the Veteran has failed to reasonably discharge his 
responsibility to pay child support for the minor child.

5.  The evidence of record has not established that the minor 
child experienced a hardship necessitating a special 
apportionment.



CONCLUSION OF LAW

The criteria for apportionment of the Veteran's VA compensation 
benefits on behalf the minor child have not been met.  38 
U.S.C.A. §§ 101(31), 5307 (West 2002); 38 C.F.R. §§ 3.1, 3.450, 
3.451, 3.452, 3.50(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R.     §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

This appeal concerns a benefit provided under Chapter 53, Title 
38, United States Code.  The rules governing VA notice and 
assistance upon receipt of a claim for benefits, as outlined by 
the VCAA and in the provisions listed above, do not apply to 
claims for benefits provided under chapters other than Chapter 
51.  However, VA rules include special procedural requirements 
for simultaneously contested claims, such as apportionment.  See 
38 C.F.R. § 19.100, 19.101, and 19.102.

Upon the filing of a notice of disagreement (NOD) in a 
simultaneously contested claim, all interested parties and their 
representatives are to be furnished a copy of the statement of 
the case (SOC).  See 38 C.F.R. § 19.101.  When a substantive 
appeal is filed in a simultaneously contested claim, the content 
of the substantive appeal is furnished to the other contesting 
parties, to the extent that it contains information directly 
affecting the payment or potential payment of the benefit which 
is the subject of the contested claim.  See 38 U.S.C.A. § 7105A; 
38 C.F.R.    § 19.102.
Here, the appellant initially filed an NOD in August 2008 and a 
substantive appeal in June 2009.  The RO issued a SOC in May 2009 
and provided a copy to the Veteran and to the appellant.  
Likewise, the record indicates that the Veteran was provided with 
a summary of the appellant's appeal.  Therefore, the Board may 
proceed with appellate review of the instant appeal.

Applicable Law and Regulations

A veteran's benefits may be apportioned if a veteran is not 
residing with his spouse or children, and a claim for 
apportionment is filed for or on behalf of the spouse or 
children.  38 C.F.R. § 3.452(a).

The term "spouse" means a person of the opposite sex who is a 
wife or husband where marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j).  38 U.S.C.A. § 101(31); 38 
C.F.R. § 3.50(a).  Under 38 C.F.R. § 3.1(j), the term "marriage" 
means a marriage valid under the law of the place where the 
parties resided at the time of marriage or the law of the place 
where the parties resided when the rights to benefits accrued.  
Upon a divorce from a veteran, the ex-spouse loses her status as 
a veteran's spouse, including any potential entitlement to an 
apportionment of his VA disability compensation, effective from 
the date of their divorce.  See 38 U.S.C.A. § 101(31); 38 C.F.R. 
§§ 3.1(j), 3.50.  

VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid under 
the circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, all or any part of the compensation payable on 
account of any veteran may be apportioned if a veteran is not 
residing with his spouse or children, and a veteran is not 
reasonably discharging his responsibility for the spouse's or 
children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 
3.450(a)(1)(ii).  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. 
App. 294 (1993).  No apportionment will be made where a veteran 
is providing for dependents.  38 C.F.R. § 3.450.

The second type is a "special" apportionment.  Under this type of 
apportionment, without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation may 
be specially apportioned between a veteran and his dependents on 
the basis of the facts of the individual case as long as it does 
not cause undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, consideration is 
to be given to such factors as the amount of VA benefits payable, 
other income and resources of a veteran and those dependents in 
whose behalf the apportionment is claimed, and the special needs 
of a veteran, his dependents and the apportionment claimants.  
The amount apportioned should generally be consistent with the 
total number of dependents involved.  Ordinarily, apportionment 
of more than 50 percent of a veteran's benefits would constitute 
undue hardship on him or her, while apportionment of less than 20 
percent of his or her benefits would not provide a reasonable 
amount for any apportionee.  38 C.F.R. § 3.451. 

Both of these types of apportionments (either "general" or 
"special" apportionment) are payable to a spouse or dependent.  
38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.

Factual Background

The appellant contends that she is entitled to an apportionment 
of the Veteran's VA benefits to care for the minor child.  The 
Veteran contends that such an apportionment is not appropriate as 
the minor child resides with the appellant's parents and he has 
provided child support payments to the minor child's grandmother, 
who is the appellant's mother.

A state marriage certificate indicates that the Veteran and the 
appellant were married in January 2002.  An October 2002 birth 
certificate shows that they were the parents of a minor child, K. 
N.

The appellant requested an apportionment of the Veteran's 
benefits in May 2007 and an apportionment of $150.00 per month 
was granted in an October 2007 Special Apportionment Decision.

In a September 2007 Information Regarding Apportionment of 
Beneficiary's Award ("Information"), the appellant reported 
that she was receiving no income other than welfare benefits.  
The Veteran reported paying $200.00 per month in support of the 
minor child in a September 2007 Information.

A May 2008 statement from the Veteran indicated that the minor 
child was no longer residing with the appellant but rather was 
residing with the appellant's parents.  The Veteran requested 
that the apportionment money be paid to the appellant's parents 
rather than the appellant.

In an August 2008 notice of disagreement, the appellant stated 
that she works overnight and that the minor child was cared for 
by her elderly parents.  She reported that the Veteran does not 
pay any child support.

A November 2008 Information submitted by the appellant stated 
that she earned no income and that she was supporting the minor 
child.

In a January 2009 letter, the Veteran contends that the minor 
child has resided with the appellant's parents since March 2005.  
The appellant's residence has varied and that she now lives in a 
trailer without the minor child.  He has provided $280.00 a month 
in child support to the appellant's parents since December 2006.

Various receipts document the money orders and money transfers 
made by the Veteran to the appellant's mother, G. B., and the 
appellant between October 2005 and November 2008.  The Board 
notes that the appellant's maiden surname on her January 2002 
marriage certificate is identical to the surname provided by the 
Veteran for her parents.

The appellant reported in a June 2009 substantive appeal that she 
and the Veteran were granted a divorce by a state court in 
February 2009.

Analysis

The evidence of record establishes that the minor child has not 
resided with the Veteran for any period during the course of the 
appeal.  In addition, the Veteran has submitted evidence that he 
has been providing child support payments to the appellant as 
well as to her mother since approximately October 2005 in support 
of the minor child.  Significantly, the appellant has not denied 
that her mother has received these child support payments but has 
simply claimed that she has not received the payments.  The 
appellant also has not alleged that the minor child resides with 
her but has reported that the minor child was being "cared for" 
by her elderly parents.

The appellant has inconsistently reported her income level and 
employment status during the course of this appeal.  She reported 
receiving monthly welfare benefits in a September 2007 
Information and stated that she worked "overnights" in an 
August 2008 NOD.  However, she reported earning no income and 
that she was supporting the minor child financially in a November 
2008 Information.  In addition, the appellant claimed in the 
September 2007 Information to receive no money from the Veteran 
yet a "MoneyGram" transfer history shows that the Veteran 
transferred $214.00 to the appellant in September 2007.  The 
Veteran also has submitted money order receipts documenting 
payments to G. B. in October 2007.  The appellant's claim to have 
received no child support from the Veteran in the November 2008 
Information is contradicted by the money order receipts for 
payments made in August 2008, November 2008 and December 2008, 
including payments which were addressed to the appellant.  No 
explanation for these inconsistencies has been provided by the 
appellant.  The Board therefore determines that the appellant's 
statements regarding her employment, income and any child support 
payments received from the Veteran to not be credible.

No apportionment will be made where the veteran is providing for 
a dependent.  38 C.F.R. § 3.450.  The appellant has not alleged, 
and the evidence has not demonstrated, that the minor child is 
suffering a hardship which would warrant a special apportionment 
under 38 C.F.R. § 3.451.  In view of the foregoing, the Board 
finds that the appellant is not entitled to an apportionment of 
the Veteran's VA compensation benefits on behalf of the minor 
child.

In addition, the Board notes that the parties divorced in 
February 2009.  There is no legal entitlement to apportionment 
following a divorce, rendering the appellant ineligible for an 
apportionment after February 2009 as a matter of law.  See 38 
U.S.C.A. § 101(31); 38 C.F.R. §§ 3.1(j), 3.50.

The "benefit-of-the-doubt" rule does not apply in simultaneously 
contested claims (such as this case) because the benefit of the 
doubt cannot be given to both the appellant and a veteran.  See 
Elias v. Brown, 10 Vet. App. 259, 263 (1997).






(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to apportionment of the Veteran's disability 
compensation benefits on behalf of his minor child is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


